DAVIDSON, Commissioner.
This is a conviction for automobile theft, with punishment fixed at life imprisonment in the penitentiary by reason of two prior convictions for ordinary felonies.
*565The record is before us without a statement of facts or bills of exception.
A certificate of the trial judge appears .showing that a statement of the facts was prepared and delivered to appellant for filing within the time prescribed by law for filing statement of facts in the trial court.
No error appearing, the judgment is affirmed.
Opinion approved by the court.